 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that the section hostesses do not have authority tohire, discipline, transfer, or discharge waitresses; but that in all casessuch authority is vested in the head hostesses.The waitresses do notconsider section hostesses supervisors, but rather coworkers.All re-quests by the waitresses for time off, sick leave, etc., are made directlyto the head hostesses; and all employee grievances are initially dis-cussed with the head hostesses.We believe that the work of the section hostesses is routine in nature,not involving the exercise of supervisory authority over subordinates.Accordingly, we find that these employees are not supervisors withinthe meaning of the Act.' The Board is of the further opinion that thesection hostesses and the door hostesses have a sufficient community ofinterest with the waitresses and other restaurant employees to be ap-propriately included in the existing unit of such employees.As no question of representation exists at the present time in thebasic restaurant division unit, the Board shall direct an election amongthe section hostesses (station supervisors) and door hostesses, exclud-ing head hostesses and all other supervisors as defined in the Act. If amajority of the employees voting in the election cast their ballots forthe Petitioner, they will be taken to have indicated their desire to be apart of the present restaurant bargaining unit and the Petitioner maybargain for such employees as part of that unit.'[Text of Direction of Election omitted from publication in thisvolume.]6Cf. The Baltimore Transit Company,92 NLRB 6886 SeeThe Baltimore Transit Company,footnote 5,supraCONTINENTAL CAN COMPANY, INC.andINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL 95, AFL, PETITIONERCONTINENTAL CANCOMPANY, INC.,andUNITED STEELWORKERS OFAMERICA,CIO,PETITIONERCONTINENTALCANCOMPANY,INC.andINTERNATIONAL ASSOCIATIONOFMACHINISTS, LODGE52,PETITIONER.CasesNat.6-RC-614,6-RC-673,and 6-RC-700.February 9, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeErwin Lerten, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.93 NLRB No. 26. CONTINENTAL CAN COMPANY, INC.185Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production, distribution, andsale of containers.These proceedings are concerned solely with theEmployer's plant in West Mifflin Township, Allegheny County, Penn-sylvania, which started production in April 1950, and which is toabsorb the functions of four other plants of the Employer.Of thesefour plants, the two located in Wheeling, West Virginia, were closedat the time of the hearing; and the functions of the other two, locatedinMcKees Rocks and Pittsburgh, Pennsylvania, were in process oftransfer, which was scheduled to be completed by March 1951.TheEmployer anticipates that the West Mifflin plant will be in full pro-duction by the fall of 1951.The Petitioner in Case No. 6-RC-614, International Union of Oper-ating Engineers, Local 95, AFL, herein called the Operating Engi-neers, seeks a unit of powerhouse employees.The Petitioner in CaseNo. 6-RC-700, International Association of Machinists, Lodge 52,herein called the Machinists, seeks a unit of machinists.The Peti-tioner in Case No. 6-RC-673, United Steelworkers of America, CIO,herein called the Steelworkers, seeks a unit composed of all productionand maintenance employees, and opposes the exclusions sought by theOperating Engineer and the Machinists.The Employer and an In-tervenor, District 50, United Mine Workers of America, herein calledDistrict 50,1 also contend that the only appropriate unit is the over-allproduction and maintenance unit.United Crown Workers Union No.20723, AFL, also an Intervenor, herein called the Crown Workers 2took no position with respect to the appropriate unit.1The hearing officer granted the motion to intervene by District 50 on the basis of a cur-rent contract with the Employer covering the production and maintenance employees atthe Employer's McKees Rocks, Pennsylvania, plant.2The hearing officer granted the motion to intervene by Ci own workers on the basis ofa current contract with the Employer covering the production and maintenance employeesat the Employer's Bond Crown and Cork Division plant, Pittsburgh, Pennsylvania. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase No. 6-RC-614The Operating Engineers seeks a unit composed of "all engineers,firemen and other powerhouse employees."The powerhouse, which is included in the plant's maintenance de-partment, is under the supervision of the plant engineer.There arefour stationary engineers and four firemen employed in the power-house.The powerhouse is separated from the remainder of the plant.The powerhouse employees spend the majority of their time in thepowerhouse, although the engineers make several periodic tours eachshift to check equipment throughout the plant.The engineers oper-ate and maintain the boilers which furnish heat and steam for theplant, the air-conditioning equipment, and the garbage disposalequipment.The firemen act as helpers for the engineers.There isno interchange between the powerhouse employees and other em-ployees in the plant.Although the Employer's plant is not located in the city of Pitts-burgh, the Employer has required that all engineers be licensed bythat city.To obtain such a license, an engineer must have 5 years'experience in a powerhouse and must pass a written examination.The Employer does not require that the firemen be licensed.Upon the entire record, we find that the powerhouse employeescomprise a distinct functional group which may constitute a separateappropriate unit for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.Case No. 6-RC-700The Machinists seeks a unit composed of "all machinists, machinisthelpers, tool and die makers, helpers and apprentices."The Employer employs approximately 35 machinists, 6 tool anddie makers, and 4 machinist apprentices.All these employees workunder the supervision of the machine shop foreman.The tool anddie makers and approximately 10 of the machinists spend all theirtime in the machine shop making tools, dies, and parts with -thestandard machine tools customarily found in a machine shop. Theremainder of the machinists work on the production lines repairingthe machines in use there.These machinists spend in excess of 50percent of their time on the production lines, and the remainder oftheir time in the machine shop.The apprentices 3 divide their time8The Employer employs four formally indentured apprentices and two boys who areassignedto the plant by the Board of Education of the city of Pittsburgh and who aretreated as apprentices by the Employer.These two boys spend alternate 2-week periodsat trade school and at the Employer's plant.The Employer considers these boys as em-ployees andthey accrue seniority, from the date of hiring, for the entire work and schoolprogram. CONTINENTAL CAN COMPANY, INC.187about equally between the machine shop and the production lines.All the machinists, including those working in the production de-partments, are under the supervision of the machine shop foremanand report to the machine shop each morning for assignment. TheEmployer has a 4-year apprenticeship program for machinists andrequires that all new machinists hired have either an apprenticeshipcertificate or experience as a machinist for at least a 4-year period.As the machinists herein are clearly a traditional craft group, wefind that they may, if they so desire, constitute a separate appropriateunit.Case No. 6-RC-673As stated above, the Steelworkers seeks a plant-wide productionand maintenance unit, including the two groups discussed above.The Employer likewise contends that the unit sought by the Steel-workers is the only appropriate unit.Under all the circumstancesof this case, however, and particularly in view of the unit findings setforth above, we find no merit in the contention that only the plant-wide production and maintenance unit as described by the Steel-workers is appropriate.We find that such a unit may be appropriate,however, if the employees so desire.We shall therefore make nopresent unit determinations pending the outcome of the self -determi-nation elections hereinafter directed.In view of the foregoing determinations, we shall direct separateelections among the employees of the Employer at its West MifflinTownship, Allegheny County, Pennsylvania, plant, in the votinggroups set forth below, excluding from each group office and clericalemployees, guards, professional employees, and supervisors.(1)All engineers, firemen, and other powerhouse employees.(2)All machinists, machinist helpers, tool and die makers, helpers,and apprentices'(3)All production and maintenance employees, excluding salariedemployees, technical employees, and all employees included in votinggroups (1) and (2).If a majority of the employees in voting groups (1) and (2) votefor the respective unions seeking to represent these groups in separateunits, they will be taken to have indicated their desire to constituteseparate bargain units.5.District 50 urges that no election be held until operations ceaseat the Employer's McKees Rocks plant, at which plant District 50holds a current contract.The McKees Rocks plant is scheduled toThe term "apprentices"in this case shall include not only formally indentured appren-tices but also the trade school students assigned to the Employer's plant as part of theeducational program of the city of Pittsburgh. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe closed by March 1951.The West Mifflin plant had, at the timeof the hearing, 660 employees of a contemplated 1,200 to 1,400 em-ployees.5This employee complement is a substantial and representa-tive segment of the working force which will eventually be employed.In these circumstances, and in accord with our usual practice, we shalldirect an immediate election.[Text of Direction of Elections omitted from publication in thisvolume.]6The powerhouse has its full complement of employees.The Employer expects to hireapproximately 20 additional machinists whenever persons with requisite skills are avail-able.CARPENTER & SHAER, INC.,andGENERAL CONTRACTING EMPLOYERSASSOCIATIONandGEORGE MCDONALDINTERNATIONAL HOD CARRIERS', BUILDING & COMMON LABORERS' UNIONOF AMERICA, LOCAL 210, AFLandGEORGE MCDONALDINTERNATIONAL HOD CARRIERS', BUILDING & COMMON LABORERS' UNIONof AMERICA, LOCAL 210, AFLandROBERT H. FRANCISCOH. F. STIMM, INCORPORATEDandGENERAL CONTRACTING EMPLOYERSASSOCIATIONandHAROLD ODELLINTERNATIONAL t1OD CARRIERS', BUILDING & COMMON LABORERS UNIONOF AMERICA, LOCAL 210,AFL andHAROLD ODELL.Cases Nos.3-CA-86,3-CB-P,1,3-CB-06,3-CA-150,3-CB--36.February 19,1951Supplemental Decision and OrderOn September 28, 1950, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentUnion filed exceptions to the Intermediate Report and a supportingbrief.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-iPursuant to the provisions of Section 3 (h) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Murdock.]93 NLRB No. 22.